PER CURIAM.
Jeff J. Steele, an incarcerated pro se petitioner, seeks a writ of habeas corpus for purposes of filing a belated appeal of the trial court’s order, denying his motion for relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. The state does not challenge petitioner’s assertion that he was not provided a copy of the trial court’s order following its entry, rather it represents that it has corroborated same. See Fla. R.Crirn. P. 3.850(g). Accordingly, we grant the petition for writ of habeas corpus, to allow the petitioner to file a belated appeal. As provided in Florida Rule of Appellate Procedure 9.140(j)(5)(D), this court’s opinion shall be filed with the lower tribunal and treated as a notice of appeal.
GLICKSTEIN, WARNER and POLEN, JJ., concur.